Exhibit 10.1

 

EXECUTION VERSION

 

October 14, 2016

 

By Mail

 

Joseph L. Welch

c/o ITC Holdings Corp.

27175 Energy Way

Novi, Michigan 48377

 

Re:                             Acceptance of Retirement and Terms of Transition

 

Dear Joe:

 

This letter agreement (this “Agreement”) is to confirm our understanding
regarding your upcoming retirement as Chief Executive Officer of ITC Holdings
Corp. (the “Company”). The Company looks forward to a mutually beneficial and
smooth transition, and to that end, this Agreement sets forth the terms of your
transition, provides you certain benefits and supersedes the Employment
Agreement with the Company, dated December 21, 2012, as amended by the Letter
Agreement between you and the Company, dated February 8, 2016 (the “Employment
Agreement”) in its entirety.

 

1.              Retirement Date/Transition Services.  You agree that your
retirement as Chief Executive Officer and President of the Company and its
subsidiaries will be effective on November 1, 2016 (the “Retirement Date”).
Between now and the Retirement Date, you agree to carry out the duties and
responsibilities of your position as directed by the Company’s board of
directors (the “Board”). Additionally, you agree that following your Retirement
Date, you shall from time to time provide other transition services in a
non-employee capacity as may reasonably be requested by the Board, including
transition of the responsibilities, duties, and knowledge relative to your
position, as well as cooperate with the Board’s reasonable requests regarding
communications with employees, customers and others regarding the Company and
its business.  For the avoidance of doubt, such services shall be limited in
time and scope so that your Retirement Date constitutes the date of your
“separation from service” under Section 409A of the Internal Revenue Code of
1986, as amended, and the rules and regulations promulgated thereunder.

 

2.              Accrued Rights. In connection with your retirement, you will be
entitled to receive any payments and benefits owed to you under
Section 7(a)(iii) of the Employment Agreement. Except for the accrued rights
described in Section 7(a)(iii) of the Employment Agreement, you acknowledge that
you are owed no further compensation or benefits related to the Employment
Agreement and that the Company has properly paid you all past wages and benefits
as of the Retirement Date.  For the avoidance of doubt, you acknowledge and
agree that you are not eligible to receive any severance benefits under
Section 7(b) and/or Section 7(c) of the Employment Agreement. All compensation
and benefits cease as of the Retirement Date, except as expressly provided in
this Agreement or as otherwise required by law (and as may otherwise be agreed
in connection with your continued services on the Board and to the board of
directors of Fortis Inc. from time to time).

 

--------------------------------------------------------------------------------


 

3.              Consideration.  In consideration of (i) the transition services
described above, (ii) your efforts on behalf of the Company in respect of 2016
and the successful completion of the merger of Element Acquisition Sub Inc., an
indirect subsidiary of Fortis Inc., with and into the Company (the “Merger”),
(iii) your waiving any potential right to receive the severance payments and
benefits described in Section 7(c) of the Employment Agreement and (iv) your
entering into this Agreement (including the Release set forth in Section 4 not
revoking the Release 7 days of date hereof), the Company will also provide you
with a lump sum payment of $1,550,000, payable to you on October 21, 2016.

 

4.              Release.

 

a.              For and in consideration of the payment of the amounts and the
provision of the benefits described above, you hereby agree on behalf of
yourself, your agents, assignees, attorneys, successors, assigns, heirs and
executors, to, and you hereby, fully and completely forever release the Company
and its respective past, current and future affiliates, shareholders,
predecessors and successors and all of their respective past and/or present
representatives, administrators, attorneys, insurers and fiduciaries, in their
individual and/or representative capacities (hereinafter collectively referred
to as the “Company Releasees”), from any and all causes of action, suits,
agreements, promises, damages, disputes, controversies, contentions,
differences, judgments, claims, debts, dues, sums of money, accounts,
reckonings, bonds, bills, specialities, covenants, contracts, variances,
trespasses, extents, executions and demands of any kind whatsoever, which you or
your agents, assignees, attorneys, successors, assigns, heirs and executors ever
had, now have or may have against the Company Releasees or any of them, in law,
admiralty or equity, whether known or unknown to you, for, upon, or by reason
of, any matter, action, omission, course or thing whatsoever occurring up to the
date this Agreement is signed by you.  Without limiting the generality of the
foregoing, you hereby agree on behalf of yourself, your agents, assignees,
attorneys, successors, assigns, heirs and executors, to, and you hereby, fully
and completely forever release the Company Releasees and all of their respective
past and/or present officers, directors, partners, members, managing members,
managers, employees, agents, representatives, administrators, attorneys,
insurers and fiduciaries, in their individual and/or representative capacities
in connection with or in relationship to your employment, the termination of any
such employment and any applicable employment or compensatory arrangement with
the Company (including, without limitation, the Employment Agreement, any
exhibits attached thereto, any amendments thereto, and any other equity or
employee benefit plans, programs, policies or other arrangements), any claims of
breach of contract, wrongful termination, retaliation, fraud, defamation,
infliction of emotional distress or national origin, race, age, sex, sexual
orientation, disability, medical condition or other discrimination or
harassment, (such released claims are collectively referred to herein as the
“Released Claims”); provided that such Released Claims shall not include any
claims to enforce your rights or obligations under, or with respect to, (i) this
Agreement, or (ii) any indemnification provisions in the charter, by-laws or
similar organizational documents of the Company or its subsidiaries of which you
are a director or officer, or any directors and officers’ liability insurance
policy thereof or otherwise.

 

--------------------------------------------------------------------------------


 

b.              Notwithstanding the generality of Section 4(a) above, the
Released Claims include, without limitation: (i) any and all claims relating to
base salary or bonus payments or benefits pursuant to the Employment Agreement,
other than those payments and benefits specifically provided for in this
Agreement; (ii) any and all claims under Title VII of the Civil Rights Act of
1964, the Age Discrimination in Employment Act of 1967, the Civil Rights Act of
1971, the Civil Rights Act of 1991, the Fair Labor Standards Act, Employee
Retirement Income Security Act of 1974, the Americans with Disabilities Act, the
Family and Medical Leave Act of 1993, the Fair Employment and Housing Act, and
any and all other federal, state or local laws, statutes, rules and regulations
pertaining to employment or otherwise; and (iii) any claims for wrongful
discharge, breach of contract, fraud, misrepresentation or any compensation
claims or any other claims under any statute, rule or regulation or under the
common law, including compensatory damages, punitive damages, attorney’s fees,
costs, expenses and all claims for any other type of damage or relief.

 

THIS MEANS THAT, BY SIGNING THIS AGREEMENT, YOU WILL HAVE WAIVED ANY RIGHT YOU
MAY HAVE HAD TO BRING A LAWSUIT OR MAKE ANY CLAIM AGAINST COMPANY RELEASEES
BASED ON ANY ACTS OR OMISSIONS OF COMPANY RELEASEES UP TO THE DATE OF THE
SIGNING OF THIS AGREEMENT.

 

c.               You represent that you have read carefully and fully understand
the terms of this Section 4, and that you have been advised to consult with an
attorney and have availed yourself of the opportunity to consult with an
attorney prior to signing this Agreement.  You acknowledge and agree that you
are executing this Agreement willingly, voluntarily and knowingly, of your own
free will, in exchange for the payments and benefits described in this
Agreement, and that you have not relied on any representations, promises or
agreements of any kind made to you in connection with your decision to accept
the terms of this Section 4.  You further acknowledge, understand, and agree
that your employment with the Company has terminated.  You acknowledge that you
have been advised that you are entitled to take at least twenty-one (21) days to
consider whether you want to agree to this Section 4 and that the Age
Discrimination in Employment Act gives you the right to revoke this Section 4
within seven (7) days after it is signed, and you understand that you will not
receive any payments under this Agreement until such seven (7) day revocation
period has passed and then, only if you have not revoked this Section 4 or the
Agreement.  To the extent you have executed this Agreement within less than
twenty-one (21) days after its delivery to you, you hereby acknowledge that your
decision to execute this Section 4 prior to the expiration of such twenty-one
(21) day period was entirely voluntary, and taken after consultation with and
upon the advice of your attorney.

 

Within 10 days following your Retirement Date, you agree to execute and deliver
an additional release of claims in the form attached as Exhibit A.  If you fail
to timely execute (and not revoke) such additional release, you will be required
to repay to the Company the amount of the lump sum payment described in
Section 3.

 

5.              Entire Agreement.  Upon its effectiveness, this Agreement and
the General Release contain the entire agreement and understanding of the
parties relating to the subject matter hereof

 

--------------------------------------------------------------------------------


 

and supersedes and replaces all prior and contemporaneous agreements,
representations and understandings (whether oral or written) regarding monetary
payments associated with your employment relationship with and separation from
Company, including the Employment Agreement, other than any confidentiality
agreements that are intended to survive the termination of your employment and
any post-employment payments payable to you under Section 7(a)(iii) of the
Employment Agreement (all of which shall remain in full force and effect). You
acknowledge that no promises or representations, oral or written, have been made
other than those expressly stated herein, and that you have not relied on any
other promises or representations in signing this Agreement. This Agreement may
be modified only in a document signed by the parties and referring specifically
hereto, and no handwritten changes to this Agreement will be binding unless
initialed by each party.

 

6.              Counterparts.  This Agreement may be executed in counterparts,
each of which will be deemed an original, but all of which will be deemed one
and the same instrument.  All payments and benefits provided hereunder shall be
subject to the withholding of all applicable taxes and deductions required by
any applicable law.

 

Thank you again for your hard work and service to the Company. As discussed, we
anticipate your continued service on the Board of the Company and, following the
closing of the Merger, you are expected to be named to the board of directors of
Fortis Inc. in accordance with the terms of Section 7.19 of that certain merger
agreement, dated as of February 9, 2016 by and among FortisUS Inc., Element
Acquisition Sub Inc., Fortis Inc., and the Company.

 

 

Sincerely,

 

 

 

ITC Holdings Corp.

 

 

 

 

 

/s/ Christine Mason Soneral

 

 

 

By: Christine Mason Soneral

 

Title: SVP and General Counsel

 

 

 

 

Voluntarily Agreed to and Accepted:

 

 

 

/s/ Joseph L. Welch

 

 

Joseph L. Welch

 

 

 

 

 

 

 

 

Date:

10/14/16

 

 

 

--------------------------------------------------------------------------------


 

Exhibit A
Form of Release

 

GENERAL RELEASE

 

Section 1.                                           Release.  For and in
consideration of the payment of the amounts and the provision of the benefits
described in that certain letter agreement dated October 14, 2016 (the “Letter
Agreement”), the Executive hereby agrees on behalf of himself, his agents,
assignees, attorneys, successors, assigns, heirs and executors, to, and the
Executive does hereby, fully and completely forever release the Company and its
respective past, current and future affiliates, shareholders, predecessors and
successors and all of their respective past and/or present representatives,
administrators, attorneys, insurers and fiduciaries, in their individual and/or
representative capacities (hereinafter collectively referred to as the “Company
Releasees”), from any and all causes of action, suits, agreements, promises,
damages, disputes, controversies, contentions, differences, judgments, claims,
debts, dues, sums of money, accounts, reckonings, bonds, bills, specialities,
covenants, contracts, variances, trespasses, extents, executions and demands of
any kind whatsoever, which the Executive or his agents, assignees, attorneys,
successors, assigns, heirs and executors ever had, now have or may have against
the Company Releasees or any of them, in law, admiralty or equity, whether known
or unknown to the Executive, for, upon, or by reason of, any matter, action,
omission, course or thing whatsoever occurring up to the date this General
Release is signed by the Executive.  Without limiting the generality of the
foregoing, the Executive hereby agrees on behalf of himself, his agents,
assignees, attorneys, successors, assigns, heirs and executors, to, and the
Executive does hereby, fully and completely forever release the Company
Releasees and all of their respective past and/or present officers, directors,
partners, members, managing members, managers, employees, agents,
representatives, administrators, attorneys, insurers and fiduciaries, in their
individual and/or representative capacities in connection with or in
relationship to the Executive’s employment with the Company, the termination of
any such employment and any applicable employment or compensatory arrangement
with the Company (including, without limitation, the Employment Agreement, any
exhibits attached thereto, any amendments thereto, and any other equity or
employee benefit plans, programs, policies or other arrangements), any claims of
breach of contract, wrongful termination, retaliation, fraud, defamation,
infliction of emotional distress or national origin, race, age, sex, sexual
orientation, disability, medical condition or other discrimination or
harassment, (such released claims are collectively referred to herein as the
“Released Claims”); provided that such Released Claims shall not include any
claims to enforce the Executive’s rights or obligations under, or with respect
to, (i) the Letter Agreement, or (ii) any indemnification provisions in the
charter, by-laws or similar organizational documents of the Company or its
subsidiaries of which Executive is a director or officer, or any directors and
officers’ liability insurance policy thereof or otherwise.

 

Section 2.                                           Waiver.  Notwithstanding
the generality of Section 1 above, the Released Claims include, without
limitation: (i) any and all claims relating to base salary or bonus payments or
benefits pursuant to the Employment Agreement, other than those payments and
benefits specifically provided for in the Letter Agreement; (ii) any and all
claims under Title VII of the Civil Rights Act of 1964, the Age Discrimination
in Employment Act of 1967, the Civil Rights Act of 1971, the Civil Rights Act of
1991, the Fair Labor Standards Act, Employee Retirement Income Security Act of
1974, the Americans with Disabilities Act, the Family and Medical Leave Act of
1993, the Fair Employment and Housing Act, and any and all other federal, state
or local laws,

 

--------------------------------------------------------------------------------


 

statutes, rules and regulations pertaining to employment or otherwise; and
(iii) any claims for wrongful discharge, breach of contract, fraud,
misrepresentation or any compensation claims or any other claims under any
statute, rule or regulation or under the common law, including compensatory
damages, punitive damages, attorney’s fees, costs, expenses and all claims for
any other type of damage or relief.

 

THIS MEANS THAT, BY SIGNING THIS GENERAL RELEASE, THE EXECUTIVE WILL HAVE WAIVED
ANY RIGHT THE EXECUTIVE MAY HAVE HAD TO BRING A LAWSUIT OR MAKE ANY CLAIM
AGAINST COMPANY RELEASEES BASED ON ANY ACTS OR OMISSIONS OF COMPANY RELEASEES UP
TO THE DATE OF THE SIGNING OF THIS GENERAL RELEASE.

 

Section 3.                                           The Executive’s
Representations and Warranties.  The Executive represents that he has read
carefully and fully understands the terms of this General Release, and that the
Executive has been advised to consult with an attorney and has availed himself
of the opportunity to consult with an attorney prior to signing this General
Release.  The Executive acknowledges and agrees that he is executing this
General Release willingly, voluntarily and knowingly, of his own free will, in
exchange for the payments and benefits described in the Letter Agreement, and
that he has not relied on any representations, promises or agreements of any
kind made to him in connection with his decision to accept the terms of the
General Release.  The Executive further acknowledges, understands, and agrees
that his employment with the Company has terminated.  The Executive acknowledges
that he has been advised that he is entitled to take at least twenty-one (21)
days to consider whether he wants to sign this General Release and that the Age
Discrimination in Employment Act gives him the right to revoke this General
Release within seven (7) days after it is signed, and the Executive understands
that he will not receive any payments under the Letter Agreement until such
seven (7) day revocation period has passed and then, only if he has not revoked
this General Release or the Letter Agreement.  To the extent the Executive has
executed this General Release within less than twenty-one (21) days after its
delivery to him, the Executive hereby acknowledges that his decision to execute
this General Release prior to the expiration of such twenty-one (21) day period
was entirely voluntary, and taken after consultation with and upon the advice of
his attorney.

 

This General Release is final and binding and may not be changed or modified,
except by written agreement by both of the Company and the Executive.

 

 

 

 

 

Joseph L. Welch

 

 

 

Date:          , 2016

 

--------------------------------------------------------------------------------

 